Citation Nr: 1201275	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to special monthly compensation on the basis of the need for regular aid and attendance of another person or by reason of being housebound.

2.  Entitlement to service connection for a bowel disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to May 1997 and from February 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for special monthly compensation on the basis of the need for regular aid and attendance of another person or by reason of being housebound, service connection for a bowel disorder (claimed as irritable bowels), and a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

During the pendency of this appeal, a January 2007 rating decision granted a TDIU.  As that award constituted a full grant of the benefit sought on appeal, the TDIU issue is no longer before the Board.  Even though a TDIU rating has been granted, however, the Veteran is still entitled to adjudication of his claims for special monthly compensation and service connection and, thus, those issues remain on appeal.  Colayong v. West, 12 Vet. App. 524 (1999).


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.  Nor is he a patient in a nursing home because of mental or physical incapacity.

2.  The Veteran's conditions do not render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  He is able to walk for up to half a mile with only a cane for support and is independent in self-care and the activities of daily living.  He is also able to leave his house at his discretion.  Additionally, the Veteran has no physical or mental incapacity requiring regular care or assistance against dangers in his daily environment.

3.  The Veteran does not have an individual service-connected disability rated as permanent and total and additional service-connected disability or disabilities independently ratable at 60 percent or more.  Nor is he substantially confined to his house or its immediate premises as a result of one or more of his service-connected disabilities.

4.  The preponderance of the evidence is at least in equipoise as to whether the Veteran's chronic constipation constitutes a currently diagnosed bowel disorder that is related to his service-connected low back disability.


CONCLUSION OF LAW

1.  The criteria for special monthly compensation based upon the need for regular aid and attendance or by reason of being housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & 2011); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bowel disorder have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3,309, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation based upon the need for regular aid and attendance of another person, or by reason of being housebound.  Specifically, he asserts that his service-connected orthopedic, neurological, cardiovascular, gastrointestinal, and psychiatric disorders profoundly impair his ability to perform daily living activities.  The Veteran further claims that he can no longer drive and is unable to leave his home without assistance.  He also professes to rely heavily on his spouse to manage funds and oversee their household operations. 

Special monthly compensation at the aid and attendance rate is payable to a Veteran who is helpless or so nearly helpless, as the result of service-connected disability, that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350 (2011).

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term bedridden actually requires that the claimant remain in bed.  The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that his condition requires him to remain in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2011).  The Veteran must be unable to perform one of the enumerated disabling conditions, but he does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).

A Veteran may receive the housebound rate of special monthly compensation if he has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).

A Veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2011).

In this case, the Veteran is service connected for a low back disability (degenerative disc and joint disease of the lumbar spine), rated 40 percent disabling, and an upper back disability (degenerative disc disease of the cervical spine), rated 30 percent disabling.  He also is in receipt of service connection, on a secondary basis, for an acquired psychiatric disorder (major depression) and a neurogenic bladder, each rated 30 percent disabling, and for a gastrointestinal disorder (gastroesophageal reflux disease) and a left upper extremity neurological disorder (radiculopathy), each rated 10 percent disabling.  Additionally, the Veteran is service connected for left lower extremity radiculopathy, hypertension, erectile dysfunction, and scarring of the lumbar spine, each rated 0 percent.  The above individual service-connected disabilities have resulted in a combined disability rating of 80 percent.  They also have been found to warrant a TDIU rating.  Moreover, the Board observes that, for the reasons outlined below, it has decided to grant service connection for a bowel disorder (chronic constipation).  Hence, that disability must also be taken into account in determining whether aid and attendance or housebound benefits are warranted.

The Board now turns to the pertinent facts underlying the Veteran's special monthly compensation claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Throughout the pendency of this appeal, he has undergone ongoing outpatient care for his service-connected disorders.  In addition to requiring frequent treatment, those disorders have prevented the Veteran from working.  They also have interfered with his ability to walk, get out of bed, and perform household tasks.  Moreover, the Veteran has professed to rely on his spouse for considerable day-to-day assistance as a result of his service-connected disorders.  Further, the report of his December 2006 VA general examination expressly indicates that those disorders have severely impeded his ability to perform chores, shop, exercise, travel, drive, and engage in sports and other recreational activities.  However, that report fails to indicate that those disorders have affected the Veteran's ability to feed himself, dress, or perform self-hygiene.  Not does that report show that those disorders have rendered the Veteran in need of regular aid and attendance or left him substantially confined to his house.  The other clinical evidence of record is likewise negative for any findings that the Veteran requires regular aid and attendance or is permanently housebound.

In accordance with the Board's October 2009 remand, the Veteran was afforded a VA examination that specifically addressed the issue on appeal.  That examination, conducted in January 2011, included a review of the entire claims folder.  It also included a comprehensive physical assessment in which the Veteran was shown to be able to leave his home unaided and to perform all the functions of self-care.  He was also shown to be able to walk for up to a half mile with only the use a cane for support.  Significantly, the Veteran was not found to require any other special orthopedic devices or prosthetic appliances.  Nor was he found to have vision loss of 5/200 or worse in either eye.  While the Veteran has noted to have slight cognitive impairment, which caused him to need help managing funds, that limitation was not found to impede his ability to protect himself from his daily environment.  Nor were the Veteran's documented mental problems, or any of his other service-connected disorders, found to necessitate regular aid and attendance or to render him housebound.  

The Board recognizes that the above VA examination was administered prior to the grant of service connection for the Veteran's bowel disorder.  However, the VA clinician who administered that examination expressly determined that the Veteran's chronic constipation was attributable to the medication prescribed for his lower back.  Therefore, that examiner effectively acknowledged that the Veteran's bowel disorder was itself service-related.  Hence, the Board finds that the examiner adequately considered the Veteran's bowel disorder, in addition to his other service-connected disabilities, in determining whether he required regular aid and attendance or was permanently housebound.  Additionally, the Board considers it significant that the Veteran has not claimed, and the record has not otherwise shown, that his service-connected disabilities have increased since his most recent examination.  Thus, a remand is not required solely due to the passage of time since that examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, in the absence of any other evidence suggesting that the January 2011 examiner's report is inadequate, the Board finds that an additional VA examination and opinion is unnecessary with respect to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board considers the January 2011 VA examiner's findings, indicating that the Veteran is not confined to a nursing home or housebound and does otherwise meet the criteria for aid and attendance, to be both probative and persuasive.  That examiner's findings were based on a thorough and detailed examination of the Veteran and a review of his claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, the VA examiner's report constitutes the most recent medical opinion of record and, thus, most accurately shows the Veteran's current overall level of impairment.  Moreover, that January 2011 report took into account and is consistent with the findings of the December 2006 VA general examiner and the Veteran's private and VA treating providers.  Further, there are no competent contrary medical opinions of record.

After careful review, the Board finds that the preponderance of the evidence weighs against an award of special monthly compensation based upon the need for regular aid and attendance.  The Veteran's most recent VA examination, conducted specifically to address his special monthly compensation claim, indicates that his service-connected disabilities do not prevent him from leaving his home or performing any of the functions of self-care.  Through such findings, the January 2011 examiner has effectively indicated that the Veteran remains able to feed himself, administer basic self-hygiene, and attend to the wants to nature.  That examiner has also found that the Veteran remains able to adequately protect himself from the hazards inherent in his daily environment.  Additionally, that examiner has determined that, while the Veteran requires a cane to ambulate, he does not exhibit a need for frequent aid in adjusting any prosthetic or orthopedic appliances.  Nor does the Veteran demonstrate that he is bedridden or that he meets the criteria for blindness, or near-blindness, in either eye.  38 C.F.R. § 3.351 (2011).

The above VA examination findings, which the Board considers probative, collectively indicate that the Veteran does not require regular aid and attendance as a result of his service-connected disabilities.  Moreover, the Board considers it significant that the Veteran is not a patient in a nursing home due to mental or physical incapacity.  Rather, as noted in his VA examination reports and treatment records, he resides in his own home with his spouse and minor child.  Further, while the Veteran's service-connected disabilities, in particular his psychiatric disorder, have been shown to interfere with his ability to drive, perform household chores, and manage funds, his activities have not been so grossly limited as to require the regular aid and attendance of his spouse or another person.  On the contrary, the January 2011 VA examiner has expressly indicated that the Veteran can leave his home unaided and walk for up to a half mile with only a cane for support.  The medical evidence does not show the need for aid and attendance of another person.

In finding that the Veteran does not require the regular aid and attendance of another person, the Board acknowledges that he may at times need the assistance of his spouse or another individual as a result of his service-connected disabilities.  However, his need for such assistance with respect to driving, performing household tasks, or paying bills is not the type of aid and attendance contemplated in VA's governing regulatory provisions.  38 C.F.R. § 3.350 (2011).  Those provisions are intended to compensate claimants whose service-connected disabilities render them incapable of providing for their daily needs and thus need the aid and attendance of another person to do so.  Such a degree of limitation has not been shown here.  

The final question before the Board is whether the Veteran's service-connected disabilities entitle him to special monthly compensation in the form of housebound benefits.  Housebound benefits are payable to a Veteran with a service-connected disability rated as permanent and total, provided he has at least one additional service-connected disorder that is independently ratable at 60 percent or more.  Alternatively, such benefits are also payable to a Veteran who has a service-connected disability rated as totally disabling and who is permanently housebound as a result of one or more service-connected disorders, but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2011).

While the Veteran in this case is in receipt of a TDIU, none of his individual service-connected disabilities has been rated as totally disabling.  Moreover, while mindful that a disability rating has not yet been assigned for his newly service-connected bowel disorder, the Board notes that, even when a rating is assigned, the Veteran would still not meet the criteria outlined in 38 C.F.R. § 3.350(i) (2011).  The evidence does not show that he would be rated 100 percent disabled for constipation..  In addition, he has not been shown to be permanently housebound as a result of one or more of those conditions.  Indeed, the January 2011 VA examiner specifically opined that the Veteran remains able to leave his home without restrictions, a finding that clearly weighs against his claim for housebound benefits.

The Board recognizes that the Veteran disagrees with the January 2011 examiner's findings and believes that his overall level of impairment is greater than those findings indicate.  However, he has not submitted any objective evidence to corroborate his assertions, despite receiving correspondence from the RO requesting additional information in support of his claim.  Consequently, any additional information that may have been elicited in support of his claim has not obtained because of his inability or unwillingness to cooperate.  The Board reminds the Veteran that duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board is cognizant that, even without independent corroboration, the Veteran's own lay assertions regarding his service-connected disabilities are entitled to some evidentiary weight.  38 C.F.R. § 3.307(b) (2011).  For example, he is competent to report that his service-connected disabilities interfere with his ability to perform household chores and manage funds.  Indeed, such functional impairment is within his realm of observation as a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Veteran's comments in that regard are presumed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, he has not shown that he has the requisite expertise to assess the severity of his service-connected disabilities, either on an individual basis or in their entirety.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Veteran's statements, standing alone, are insufficient to rebut the results of his recent VA examination with respect to whether those disabilities, either singularly or jointly, require regular aid and attendance or render him housebound.  

As a final point of analysis, the Board acknowledges that the Veteran has expressly requested that his special monthly compensation claim be considered on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In general, to warrant extraschedular consideration the evidence of record must present such an exceptional disability picture that the available schedular ratings are inadequate.  Determining whether such a showing has been made involves a three-part inquiry.  First, VA must ascertain whether the criteria found in the rating schedule reasonably describe the Veteran's disability level and symptomatology.  If that is the case, VA may conclude that his disability picture is adequately contemplated by the rating schedule and that referral for extraschedular consideration is unnecessary.  On the other hand, if the rating schedule does not contemplate the Veteran's level of disability and symptomatology, VA must determine whether his disability is manifested by such related factors as marked interference with employment and frequent hospitalization.  If such factors are found to exist, the case must be referred for completion of the third step: a determination of whether, to accord justice, an extraschedular rating should be assigned.  38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board is mindful that Veteran is unable to work due to his service-connected disabilities.  Nevertheless, the Board finds that such interference with employment is already contemplated in the TDIU rating that was previously assigned.  Significantly, the Veteran has not contended, and the evidence of record does not otherwise show, that his service-connected disabilities require frequent or, indeed, any hospitalizations.  Nor does the record show that those disorders are productive of other functional impairment beyond that contemplated by the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In this regard, the Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Indeed, that is particularly true with respect to the orthopedic, psychiatric, neurological, digestive, and skin codes used to rate the Veteran's service-connected disabilities.  Those codes all contemplate occupational and/or functional impairment as criteria for the assignment of schedular ratings.  38 C.F.R. §§ 4.30, 4.71a, 4.114, 4.118, 4.124a (2011).  

Even assuming, without conceding, that one or more of the Veteran's service-connected disabilities did result in a marked functional impairment to a degree other than that addressed by the rating schedule, the evidence of record would still not support an award of special monthly compensation on an extraschedular basis.  On the contrary, the Veteran's service-connected disabilities, whether considered alone or in the aggregate, have not been shown to render him in need of regular aid and attendance.  Nor have they been shown to render him permanently housebound.  Thus, even without consideration of the particular diagnostic codes used to rate his service-connected disabilities, or the specific schedular ratings assigned, those disabilities would fail to meet the criteria for special monthly compensation based on aid and attendance or housebound status.  Consequently, the Board finds no basis upon which to refer the Veteran's special monthly compensation claim for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

In light of the foregoing, the Board concludes that the preponderance of the competent and credible evidence is against the Veteran's claim for special monthly compensation.  Therefore, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

In addition to seeking special monthly compensation, the Veteran requests service connection for a bowel disorder, characterized as chronic constipation.  

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2011); 38 C.F.R. § 3.303 (2011).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

Service connection for certain chronic disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Constipation, however, is not a disability for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not shown, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Subject to various conditions, service connection may be also granted for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i) (2011).  The term medically unexplained chronic multi-symptom illness means a diagnosed illness, without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2011).  Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the facts of the instant case, the Board observes that the Veteran has effectively raised three theories for why service connection should be established.  First, he has contended that his chronic constipation arose from an undiagnosed illness, which he acquired on one of his overseas deployments during the first and second Gulf Wars.  Alternatively, the Veteran has asserted that his bowel problems were caused or aggravated by his service-connected low back and neurogenic bladder disorders.  He has also claimed that those problems directly manifested during one or more of his periods of service.  In light of the Veteran's contentions, the Board will first consider whether to grant his claim under the provisions of 38 C.F.R. § 3.317.  The Board will then consider whether service connection is otherwise warranted on a secondary or direct basis.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

The Veteran's service personnel records show that he served in Southwest Theater of Operations during both Gulf Wars.  Therefore, his status as a Persian Gulf Veteran is confirmed for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d) (2011).  

The report of the Veteran's June 1989 examination, conducted prior to his initial period of service, is negative for any complaints or clinical findings of constipation or related bowel problems.  Nor were any such problems reported or shown prior to his second period of active duty.  In the absence of any other clear and convincing evidence of a preexisting bowel abnormality, the Board finds that the Veteran was sound upon entry with respect to each of his periods of service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Significantly, the first clinical evidence pertinent to the Veteran's claim is dated in September 2004, shortly before his second discharge from service.  At that time, he was afforded a Medical Evaluation Board examination in which he complained of constipation and pain in the rectum with defecation.  In the course of that examination, the Veteran was diagnosed with a neurogenic bladder.  However, no specific bowel disorder was diagnosed.  The Veteran subsequently underwent a VA pre-discharge examination in December 2004 in which he was assessed with bladder problems secondary to a low back disability.  Based on the results of the Medical Evaluation Board and VA pre-discharge examinations, the Veteran was granted service connection for a low back disability and a neurogenic bladder. 

Post-service VA medical records show that in February 2005, the Veteran reported a history of incontinence and an inability to "feel himself urinate."  He thereafter complained of having gone five days without a bowel movement.  The Veteran's complaints were found to support a diagnosis of constipation, for which he was prescribed stool softeners and other medication.  Subsequent outpatient treatment records, dated in April 2005, show an improvement in the Veteran's bowel problems.  Nevertheless, he now maintains that he has continued to suffer from constipation and related symptoms.

Pursuant to the Board's prior remand, the Veteran underwent a January 2011 VA examination that was administered in accordance with Gulf War examination protocols.  During that examination, the Veteran recounted his history of constipation and related abnormalities, which he likened to irritable bowel syndrome.  He conceded that he usually had a daily bowel movement, but emphasized that he was at times so irregular that he had to inject himself with enemas.  

The January 2011 VA examination included a clinical assessment, which was negative for any findings of bowel sounds, auscultation, palpable masses, tenderness, or related abnormalities.  Nevertheless, the January 2011 VA examiner determined that the Veteran's reported history and the other evidence of record supported a diagnosis of chronic constipation.  Significantly, however, the examiner concluded that this condition was less likely than not a manifestation of an undiagnosed Gulf War illness.  As a rationale for that finding, that examiner noted that the evidence of record did not show a link between the Veteran's constipation and any environmental hazards he may have encountered in the Persian Gulf.  The examiner opined that the Veteran's bowel disorder was possibly secondary to his service-related narcotics use.  

Thereafter, in a March 2011 addendum opinion, the same examiner clarified that the Veteran's constipation was more likely than not attributable to the narcotics prescribed to treat his service-connected low back disability.  In support of that finding, the examiner noted that the Veteran was currently prescribed 75 milligrams of morphine daily, a dose that was sufficient to irritate his bowels and result in constipation. 

The Board finds the VA examiner's January 2011 report and March 2011 addendum opinion to be collectively probative with respect to the Veteran's claim.  Both the report and addendum opinion were predicated on a comprehensive examination of the Veteran and a review of his claims folder.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, while the initial report focused primarily on the negative nexus between the Veteran's constipation and his Persian Gulf service, the addendum signaled a positive correlation between his bowel problems and the medication prescribed for his service-connected low back disability.  The addendum opinion also provided a detailed rationale in support of that positive nexus, which had been missing from the initial January 2011 report.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Therefore, the Board finds that the inadequacies inherent in the initial report have been effectively remedied by the addendum opinion.  Moreover, as that addendum is otherwise consistent with the initial report and the other evidence of record, an additional examination and etiological opinion is unnecessary with respect to the Veteran's claim.

The Board finds that the January 2011 VA examination report, the March 2011 addendum opinion, and the other pertinent evidence of record fail to establish that the Veteran's bowel problems were caused or aggravated by his periods of service in the Persian Gulf.  The January 2011 VA examiner expressly determined that the Veteran's bowel problems were unrelated to any environmental hazards he may have encountered in the Southwest Theater of Operations during either Gulf War.  For the aforementioned reasons, the Board has afforded that examiner's opinion great probative weight.  Moreover, there is no other evidence of record linking the Veteran's current bowel problems to his Gulf War service.  

The Board recognizes that a positive nexus is not required to establish service connection based upon an undiagnosed Gulf War illness.  38 U.S.C.A. § 1117 (West 2002 & 2011); 38 C.F.R. § 3.317 (2011).  Rather, in such cases, the symptoms of undiagnosed illness need not be attributed to any cause other than being in the Southwest Asia Theater of Operations during a time period contemplated under 38 C.F.R. § 3.317.  Nevertheless, the Board considers it significant that, in this case, the Veteran's bowel problems have been medically attributed to a diagnosed, as opposed to an undiagnosed, illness.  Indeed, the January 2011 VA examiner has expressly opined that those bowel problems due to chronic constipation are the result of medication for a service-connected disabilities.  Therefore, the Board finds that the Persian Gulf War presumption of service connection does not apply to the Veteran's claim because the disability is attributed to a known medical causation.  Therefore, his claim may not be granted under the provisions of 38 C.F.R. § 3.317.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  

However, the Board finds that the Veteran's claim may be granted under the provisions of 38 C.F.R. § 3.310 (2011).  The VA examiner's March 2011 addendum opinion expressly indicates that Veteran's chronic constipation is due to the morphine prescribed for his low back disability.  Therefore, that examiner's opinion effectively supports a grant of service connection as secondary to that service-connected disability.  

The Board acknowledges that, in its May 2011 supplemental statement of the case, the RO determined that, despite the positive VA nexus opinion, service connection was unwarranted for constipation because the latter did not constitute a disability.  In this regard, the Board recognizes that constipation has been generally found to be a symptom of disability, as opposed to a disorder in its own right.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Nevertheless, the Board finds that the VA examiner's use of the term "diagnosis" to refer to the Veteran's chronic constipation indicates that his condition is, in fact, a disability for VA purposes.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, the weight of the evidence shows that the underlying symptoms of that condition have been present throughout the pendency of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, the Board finds that it is at least as likely as not that the Veteran has a currently diagnosed bowel disorder, which has been clinically related to his service-connected low back disability.  

In reaching this determination, the Board has taken into account the Veteran's own lay statements, which must be considered in a claim for service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that those statements effectively support the Veteran's claim as they indicate that his difficulties having bowel movements, and other palpable symptoms of constipation, have persisted in tandem with his treatment for chronic low back pain.  Moreover, the Board finds that the Veteran's statements are inherently credible as they are consistent with the other competent evidence of record, most notably the VA examiner's report and addendum opinion.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the foregoing reasons, the Board finds that service connection for a currently diagnosed bowel disorder is warranted on a secondary basis.  As this represents a complete grant of the benefits sought on appeal, the Board need not further consider the Veteran's theory for why service connection is also warranted on a direct basis.  In arriving at this conclusion, all reasonable doubt has been resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Turning first to the Veteran's special monthly compensation claim, the Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the Veteran letters, dated in April 2005 and October 2009, a rating decision dated in September 2005, and a statement of the case dated in January 2007.  Those documents discussed the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  Accordingly, the Board finds that any deficiency in notice to the Veteran constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claim, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds the duty to assist requirements have been fulfilled with respect to the Veteran's special monthly compensation claim.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In addition, he has undergone multiple VA examinations in support of his special monthly compensation claim.  He also has been afforded the opportunity to testify before a Veterans Law Judge, but has voluntarily declined to do so.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board observes that its decision to award service connection for the Veteran's bowel disorder represents a complete grant of the benefits sought on appeal.  As such, a discussion of VA's duties to notify and assist is not required with respect to that claim. 


ORDER

Entitlement to special monthly compensation based upon the need of regular aid and attendance or by reason of being housebound is denied.

Entitlement to service connection for a bowel disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


